SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was submitted by plaintiff pro se and by counsel for defendant.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed sub*8stantially for the reasons stated in Judge McMahon’s Decision and Order Granting Defendant’s Motion To Dismiss, dated June 22, 2001.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.